Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-11 and 14-16 are allowed in view of after final amendment of claim 1 on 03/31/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brad Lawrence on 04/05/2021.

The application has been amended as follows: 
	Claim 12 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Closest prior art are Casari (W02011/072961 from IDS 10/28/2019) and Mironets (US 2018/0111191).
Casari discloses a process for sintering powders assisted by pressure and electric current (Title). Hence, Casari discloses instant claimed a method of manufacturing a component. The process comprises compacting the sinterable material in powder from outside a mould (1) to form a green body (5) (Figure 5). Hence, the compacting step supports instant claimed making a preform from a powdered material. 
However, Casar’s compacting step is considered a low temperature consolidation by powder metallurgy.  However, the compacting step is not considered gravity sintering in ceramic or graphite moulds as required by instant amended claim 1.
One of ordinary skill in the art would not be motivated to replace conventional compacting step from outside a mould with gravity sintering in ceramic or graphite moulds.
Mironets discloses a method of manufacturing metal articles (i.e. claimed component) wherein additive manufacturing apparatus is first used to fuse the metal powder particles and form fused metal (i.e instant claimed preform) at a first density between 70-90% (paragraph [0016]), followed by heating the fused metal with application of an electric field. And pressure is applied to increase the density of the fused metal to a second density by a process called electric field assisted sintering technique (FAST) (paragraph [0018]) Hence, Mironets discloses instant claimed making a preform with additive manufacturing and sintering the preform using FAST process.
Since the second density is greater than the first density (Abstract last line) and if the first density is 90%, the second density is expected to be greater than 90%, hence overlapping instant claimed greater than 97% of the theoretical density of the material.
 However, Mironets’ additive manufacturing apparatus is not gravity sintering in ceramic or graphite moulds as required by instant claim 1.
One of ordinary skill in the art would not be motivated to replace additive manufacturing with gravity sintering in ceramic or graphite moulds to form the preform.
No prior art can be found to disclose instant claimed mental making a preform from gravity sintering in ceramic or graphite moulds, sintering the preform using a Field Assisted Sintering Technique (FAST) process to produce a component having a density of greater than 97% of the theoretical density of the material;
wherein the FAST process comprises applying an electric potential across the preform via opposed conductive dies which are arranged to apply pressure simultaneously in order to consolidate the preform; and wherein the dies for the FAST process are configured to produce a component with a machining allowance of 2% or less;
Hence, instant claims 1, 5-11 and 14-16 are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/JENNY R WU/Primary Examiner, Art Unit 1733